MEMORANDUM ***
Petitioner never argued to the state trial court that Runion’s willingness to testify about the 1995 murder precluded a finding of unavailability. Thus, petitioner defaulted his Confrontation Clause claim pursuant to California’s contemporaneous objection rule. See People v. Scott, 21 Cal.3d 284, 145 Cal.Rptr. 876, 578 P.2d 123, 125 (1978). As petitioner does not argue that there was cause for his default or that failure to consider the merits of his claim will result in a fundamental miscarriage of justice, federal habeas review is procedurally barred. See Coleman v. Thompson, 501 U.S. 722, 750, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.